UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6317



ASHLEY W. CARTER,

                                              Plaintiff - Appellant,

          versus


RODNEY K. PRITCHARD; MARK C. MOORE; TODD L.
LEE; DAVID PLOWDEN; RALPH Q. NEWMAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-01-4395-6)


Submitted:   April 25, 2002                   Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ashley W. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ashley W. Carter appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.               Carter’s case

was   referred    to    a   magistrate       judge   pursuant    to   28    U.S.C.

§ 636(b)(1)(B) (1994). The magistrate judge recommended that relief

be denied and advised Carter that failure to file timely objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation.             Despite this warning,

Carter failed to object to the magistrate judge’s recommendation.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.               See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).        Carter has waived appellate review by

failing   to     file   objections   after       receiving      proper     notice.

Accordingly, we affirm the judgment of the district court.                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                           AFFIRMED




                                         2